 

[logo.jpg]

 

February 20, 2012

 

Patrick White

CEO

Document Security Systems, Inc.

28 East Main Street, Suite 1525

Rochester, NY 14614

 

RE: Strategic Alliance and Engagement for IP Strategy Execution in 2012

 

Dear Mr. White:

 

We understand that Document Security Systems, Inc. (“DSS”), would like ipCapital
Group, Inc. (“ipCG”) to assist in the execution of its IP strategy using our
expert tools for invention, IP strengthening, and process management. We are
delighted to be entering a long-term trusted advisor and strategic alliance
relationship with DSS that we believe will result in the creation of substantial
business value.

 

This letter sets forth the terms of our proposed engagement and services ipCG
will perform for DSS in the scope of work described below. In addition to this
engagement letter, ipCG and DSS will execute a stock options or warrant
agreement to align interests toward the highest levels of value creation.

 

We will use DSS’s IP strategy and ipLandscape® framework (to be delivered under
previous ipCG/DSS engagement letter dated Jan. 10, 2012) as our guide for
facilitated invention activities that we expect will result in dozens of new
patent applications filed over the course of 2012. We will also facilitate
installation of best practices for trade secret management and IP marketing
communications, and serve as a general advisor on strategic IP activities to
ensure DSS develops a high-quality IP portfolio that serves the business
strategy.

 

Our engagement will require close collaboration with DSS’s executive management,
engineers, designers, and patent counsel in an efficient team-based approach.

 

If you have any questions or require additional information, please feel free to
contact us at any time. We are looking forward to working with you on this
important effort.

 

400 Cornerstone Drive, Suite 325 - Williston, VT 05495-4046

(802) 872.3200 - Toll Free (888) 853.2212

fax: (802) 288.9468 - www.ipcg.com

 

 

 

 

[logo1.jpg]

 

SCOPE OF WORK: SUPPORT IP STRATEGY EXECUTION IN 2012

 

Part 1. Facilitate Eight (8) Full-Day Invention Sessions Using ipCG’s
Proprietary Expert Tools

 

ipCG will facilitate a total of eight (8) full-day invention sessions with the
DSS team using our expert tools for invention capture and IP strengthening. This
work is required to create a significant and strategic invention inventory on
the front-end of new patent application development.

 

The focus areas for the various invention sessions will be defined and
prioritized based on DSS’s IP strategy and supporting business and technical
information. The invention focus areas are also subject to change should
emerging business strategies, issues, or events require revisions to the IP
strategy over the course of the year. ipCG and DSS will discuss and agree upon
any such modifications to the focus areas of the contemplated invention sessions
on a case-by-case basis as needed.

 

The cash fee for each facilitated full-day invention session is $30,000, which
will amount to $240,000 for all eight (8) sessions. See Detailed Work Steps
below for additional information on the ipScan®, Invention on Demand®, and
ipNavigationSM invention processes that will be deployed as appropriate based on
the DSS’s IP strategy.

 

Detailed Work Steps for Services Provided in Part 1 of the Scope of Work

 

This section outlines the work steps associated with each of the services ipCG
will provide to DSS in Part 1 of the Scope of Work. Note that the ipScan®,
Invention on Demand®, and ipNavigationSM processes may each be deployed multiple
times based on the invention focus areas defined by DSS’s IP strategy.

 

A. Facilitated Invention Extraction Sessions (ipScan® Process)

 

ipCG will use its proprietary ipScan® process to systematically extract existing
invention concepts from DSS’s team and then help to broaden them across multiple
thinking axes to capture potential IP across DSS’s ipLandscape® frameworks. This
potential IP will be documented and categorized to build a thorough inventory
that can be reviewed for further IP documentation, such as invention
disclosures, patent applications, enabled publications, or documented trade
secrets. Typically, a full-day ipScan® workshop captures 50-100 concepts.

 

Specifically, ipCG will:

 



1.Schedule a conference call with DSS to confirm the objectives and focus areas
for the session

 

2.Facilitate an ipScan® invention extraction session(s) with DSS’s key inventive
team onsite in Rochester, NY or at ipCG’s office in Williston, VT

 

3.Develop brief titles and abstracts for the invention ideas captured in the
session, along with the relevant ipLandscape® categories

 

4.Schedule a conference call with DSS and Patent Counsel as required to review
the results along with first-pass prioritization of invention ideas for further
IP documentation



  

400 Cornerstone Drive, Suite 325 - Williston, VT 05495-4046

(802) 872.3200 - Toll Free (888) 853.2212

fax: (802) 288.9468 - www.ipcg.com

 

2

 

 

[logo1.jpg]

 

B. Facilitated Invent-Around Sessions (ipNavigationSM Process)

 

ipCG will use its proprietary ipNavigationSM invent-around process and
associated “checklist” to identify additional potential inventions that may be
added to or around DSS’s existing patents and patent applications to enhance the
overall strength of the core IP. This process results in a thorough inventory of
invention concepts that can be reviewed for further IP documentation, such as
new patent claims, invention disclosures, patent applications, provisionals,
enabled publications, or documented trade secrets. Typically, a full-day
ipNavigationSM session workshop captures 50-100 concepts.

 

Specifically, ipCG will:

 



1.Schedule a conference call with DSS to confirm the objectives and focus areas
for the session

 

2.Review the subject IP documents to be targeted in the session (i.e., specific
patents or patent applications)

 

3.Facilitate an ipNavigationSM invent-around session(s) with DSS’s key inventive
team onsite in Rochester, NY or at ipCG’s office in Williston, VT. Note that
ipNavigationSM sessions may be conducted by web meeting to facilitate scheduling
and minimize costs.

 

4.Develop brief titles and abstracts for the invention ideas captured in the
session, along with the relevant ipLandscape® categories

 

5.Schedule a conference call with DSS and Patent Counsel as required to review
the results along with first-pass prioritization of invention ideas for further
IP documentation



  

C. Facilitated Directed Invention Sessions (Invention on Demand® Process)

 

ipCG’s Invention on Demand® (IOD®) process identifies problems and elements that
accelerate and direct new invention using creativity tools. ipCG will use its
proprietary process to assist DSS in the discovery of new potential inventions
that have possible technical operability in strategic areas defined by the IP
strategy and other inputs. This process will further expand the inventory of
DSS’s existing invention ideas extracted through the ipScan® process.

 

Specifically, ipCG will:

 



1.Schedule a conference call with DSS to confirm the objectives and focus areas
for the session

 

2.Facilitate an Invention on Demand® session(s) with DSS’s key inventive team
onsite in Rochester, NY or at ipCG’s office in Williston, VT

 

3.Develop brief titles and abstracts for the invention ideas captured in the
session, along with the relevant ipLandscape® categories

 

4.Schedule a conference call with DSS and Patent Counsel as required to review
the results along with first-pass prioritization of invention ideas for further
IP documentation



  

400 Cornerstone Drive, Suite 325 - Williston, VT 05495-4046

(802) 872.3200 - Toll Free (888) 853.2212

fax: (802) 288.9468 - www.ipcg.com

 

3

 

 

[logo1.jpg]

 

Part 2. Retainer for IP Process Engineering and Management Support in 2012

 

ipCG will provide as-needed IP process engineering and management support to DSS
above and beyond the facilitated invention sessions described in Part 1. This
will ensure that all of the strategic action items described in DSS’s IP
strategy report (to be delivered under previous ipCG/DSS engagement letter dated
Jan. 10, 2012) are executed in a cost-effective manner leveraging ipCG’s
expertise and best-practices. ipCG consultants will support DSS in a range of IP
management activities under a retainer that includes a maximum total fee of
$125,000 during 2012 at daily consulting rates. For reference, full utilization
of the retainer would result in approximately three to four man-days of time per
month for ipCG Senior Advisors / Managers over the course of 2012. Possible
support activities include, but are not limited to, the following:

 

·Facilitate meetings to prioritize the output of ipCG invention sessions for IP
development

·Help manage DSS’s Patent Counsel and disclosure writers to ensure high-quality
work

·Define and install a trade secret policy and management process

·Regularly extract trade secrets from DSS’s staff and document them in a
repository

·Define a strategy and process for IP marketing communications in press
releases, web, etc.

·Support IP due diligence on external business opportunities for DSS, such as
M&A

·Define and implement IP process integrated in DSS’s new product development
process

 

These activities will be managed and executed primarily by ipCG Senior Advisors
and Managers. ipCG Associates and Analysts will support Senior Advisors and
Managers as needed on documentation, data analyses, and other detailed tasks at
lower daily rates to maximize cost-effectiveness for DSS.

 

400 Cornerstone Drive, Suite 325 - Williston, VT 05495-4046

(802) 872.3200 - Toll Free (888) 853.2212

fax: (802) 288.9468 - www.ipcg.com

 

4

 

 

[logo1.jpg]

 

DELIVERABLES

 

Professional Services:   Deliverables:   Part 1: Facilitate Eight (8) Full-Day
Invention Sessions Using ipCG’s Proprietary Expert Tools         A. Facilitated
Invention Extraction Sessions (ipScan® Process)     ipCG will develop a single
unified Excel worksheet to document titles, brief abstracts, ipLandscape®
categorization, and tracking data for the invention ideas captured in the
ipScan®, Invention on Demand®, and ipNavigationSM sessions. ipCG will add new
“invention records” to build the Excel worksheet as the sessions are completed.
      B. Facilitated Invent-Around Sessions (ipNavigationSM Process)          
C. Facilitated Directed Invention Sessions (Invention on Demand® Process)      
Part 2: Retainer for IP Process Engineering and Management Support in 2012  
Documentation and training of IP processes, IP management support, and other
strategic advice as needed

 

COLLABORATION WITH DSS AND PATENT COUNSEL

 

ipCG will work closely with DSS to execute the proposed Scope of Work. DSS’s
involvement will include participation in invention sessions, follow-up calls,
and other meetings as required to review ipCG’s work products and make final
decisions regarding IP development.

 

Please note that ipCG’s Scope of Work does not include drafting detailed
invention disclosures or prosecuting patent applications. ipCG does not practice
law. We will collaborate closely with DSS’s Patent Counsel to review our work
products and transfer the information (e.g., invention abstracts generated by
the ipScan®, Invention on Demand®, and ipNavigationSM invention processes) to
Counsel and/or other designated technical writers for inclusion in detailed
invention disclosures and patent applications as required.

 

Should DSS and its Patent Counsel require assistance in developing detailed
invention disclosures to support new patent applications, ipCG and DSS may
explore a separate arrangement at that time in which ipCG directly manages this
activity.

 

400 Cornerstone Drive, Suite 325 - Williston, VT 05495-4046

(802) 872.3200 - Toll Free (888) 853.2212

fax: (802) 288.9468 - www.ipcg.com

 

5

 

 

[logo1.jpg]

 

Under the scope of this engagement, ipCG will perform the services described in
the table below entitled “Professional Services and Fees” (hereinafter referred
to as “Services”) in accordance with the following terms and conditions:

 

1.          Professional Services and Fees

 

Professional Services   Cash Fees Part 1: Facilitate Eight (8) Full-Day
Invention Sessions Using ipCG’s Proprietary Expert Tools  

$30,000 per full-day session

($240,000 total for 8 days)

Part 2: Retainer for IP Process Engineering and Management Support in 2012  
Maximum of $125,000 total based on daily rates for 2012 (see table below) Total
  Maximum of $365,000

 

ipCG’s daily rates for this engagement as follows. These rates will be applied
to ipCG staff time spent executing Part 2 of the Scope of Work.

 

ipCG Staff   Daily Rates Principals, Senior Advisors, and Managers   $3,500 /
day Associates and Analysts   $2,200 / day

 

In addition to the cash fees described above, DSS will issue to ipCG options or
warrants to purchase 100,000 shares of DSS common stock according to the terms
and conditions defined in a separate options or warrants agreement to be
executed by ipCG and DSS simultaneously herewith.

 

Should DSS request additional meetings, reports, analyses, or services outside
the scope of the Services, the scope of such services and fees will be mutually
agreed upon in writing between ipCG and DSS.

 

2.          Timing & Delivery.   Work can begin upon acceptance of the terms in
this engagement letter. ipCG and DSS shall mutually agree upon a project
schedule.

 

3.          Resources. Jed Cahill, Senior Manager, will oversee the Services
with DSS and provide guidance and support within the scope of the project.
Additional company resources will be utilized as required. ipCG will work in a
close, collaborative manner with DSS to execute the Services. Because of the
highly interactive nature of this work, the availability of DSS’s management and
key technical personnel will be critical to the completion of the project. DSS
agrees to provide ipCG with its full assistance and cooperation including, but
not limited to, providing all information as may be necessary or reasonable for
ipCG to discharge its duties under this engagement letter and making the
appropriate DSS personnel available to enable ipCG to obtain such DSS
information.

 

4.          Compensation. The maximum aggregate fee for Services is $365,000.00
(“Contract Total”). DSS agrees to pay ipCG $30,000 upon execution of this
engagement letter to initiate the first Service in Part 1 of the Scope of Work.
DSS agrees to pay the fee associated with each subsequent Service in Part 1 at
initiation. For Services in Part 2 of the Scope of Work (i.e., retainer), ipCG
will provide monthly invoices for fees calculated based upon the specified daily
rates and payable within ten (10) days from date of the invoice for Services.
DSS also agrees to reimburse ipCG for all reasonable, preapproved, out of pocket
expenses estimated at 15% - 20% of fees. Reimbursable expenses will be included
in invoices as they are incurred together with appropriate documentation of such
expenses. DSS shall pay all charges and fees in U.S. Dollars. Additionally, DSS
agrees to pay any legal and/or travel expenses incurred by ipCG in relation to
DSS (e.g., depositions, other legal proceedings, etc.).

 

400 Cornerstone Drive, Suite 325 - Williston, VT 05495-4046

(802) 872.3200 - Toll Free (888) 853.2212

fax: (802) 288.9468 - www.ipcg.com

 

6

 

 

[logo1.jpg]

 

5.          Late Payment/Interest. If payment in full is not received within 10
days from the invoice due date, as defined in mutually signed agreement(s), DSS
is subject to interest fees, along with costs of collection incurred by ipCG,
including but not limited to, collection agency fees and reasonable attorney’s
fees (whether or not suit is brought to affect such collection). The interest
fees will be calculated per day of actual delay, from the due date of invoice,
and based on the maximum rate of interest or fee allowed by law.

 

6.          Confidential Nature. ipCG and DSS agree that the terms and
conditions of the Mutual Non-Disclosure Agreement (“NDA”) executed or intended
to be executed by ipCG and DSS simultaneously herewith, shall govern and control
the manner in which Confidential Information (defined below) is protected. The
term Confidential Information shall have the meaning set forth in the NDA.

 

7.          Independent Contractor. The parties are and shall be independent
contractors to one another, and nothing herein shall be deemed to cause these
services to create an agency, partnership, or joint venture between the parties.
Further, nothing in this engagement letter shall be interpreted or construed as
creating or establishing the relationship of employer and employee between DSS
and either ipCG or any employee of ipCG.

 

8.           Warranty. The services are warranted to conform substantially to
the services described in Section 1 entitled “Professional Services and Fees.”
As the exclusive remedy for any breach of this warranty, ipCG shall reperform
Services at no cost to DSS necessary to remedy or avoid any condition that
results in the services not performing as warranted above. This warranty is
conditioned upon receipt by ipCG of DSS’s written notice of all claimed breaches
within sixty (60) days of the date of delivery of the services. DSS ACKNOWLEDGES
THAT NO EXPRESS WARRANTIES HAVE BEEN MADE BY IPCG EXCEPT FOR THE LIMITED
WARRANTY MADE IN THIS PARAGRAPH. THIS LIMITED WARRANTY AND THE ASSOCIATED
LIMITED REMEDY IS PROVIDED BY IPCG IN LIEU OF ALL OTHER WARRANTIES AND REMEDIES
RELATED TO PERFORMANCE OF THE SERVICES. IPCG DISCLAIMS ALL IMPLIED WARRANTIES,
INCLUDING IMPLIED WARRANTIES OF TITLE, MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

 

9.           DSS agrees that ipCG’s AGGREGATE MONETARY liability FOR ALL CAUSES
(REGARDLESS OF THE FORM OF ACTION) UNDER OR RELATING TO THIS AGREEMENT, WHETHER
PRIOR OR SUBSEQUENT TO ITS EXECUTION OR TERMINATION, SHALL IN NO EVENT EXCEED
THE TOTAL OF ALL AMOUNTS PAID TO IPCG BY DSS FOR THE SERVICES GIVING RISE TO
SUCH LIABILITY. DSS will indemnify and hold harmless ipCG and its personnel from
any claims, liabilities, costs, and expenses that arise, for any reason, related
to the delivery of the Services pursuant to this agreement, including, without
limitation, costs and reasonable attorneys’ fees incurred in connection with
responding to subpoenas related to DSS and/or the services.

 

400 Cornerstone Drive, Suite 325 - Williston, VT 05495-4046

(802) 872.3200 - Toll Free (888) 853.2212

fax: (802) 288.9468 - www.ipcg.com

 

7

 

 

[logo1.jpg]

 

10.         Taxes. All charges for the sale or delivery of services purchased or
licensed pursuant to this engagement letter, unless otherwise noted, are
exclusive of applicable taxes. Excluding taxes on ipCG’s income, DSS agrees to
pay any current or future applicable tax which ipCG may be required to pay or
collect and which is imposed on the sale or delivery or services purchased or
licensed in this engagement letter. Such taxes may include, but are not limited
to, state and local privilege, excise, sales, services, withholding, and use.
DSS’s obligation to pay taxes includes any interest. To the extent ipCG has not
collected and remitted any applicable tax for DSS in reliance upon an erroneous
representation of DSS as to its tax status, DSS’s obligation to pay taxes shall
include any penalties imposed by any taxing authorities.

 

11. Governing Law. This engagement letter shall be construed in accordance with
and governed for all purposes by the Uniform Trade Secrets Act and otherwise by
the law of the State of New York, without regard to its principles regarding
conflicts of law.

 

12. Document Retention Policy. DSS acknowledges and agrees that, upon the
conclusion of ipCG’s provision of Services hereunder, ipCG shall destroy all
documents and electronic media related to the Services, except for the final
deliverable(s).

 

13.         Entire Agreement. This engagement letter and the NDA reflect the
entire agreement between ipCG and DSS related to the Services described in this
letter. It replaces and supersedes any previous proposals, correspondence, and
understandings, whether written or oral. The agreements of ipCG and DSS
contained in this letter shall survive the completion of the Services or
termination of this letter. In the event of any inconsistency between the NDA
and this letter, the terms of the NDA will govern unless this letter
specifically references a paragraph of the NDA and expressly states that such
paragraph is intended to be amended by this engagement letter. Subject to the
preceding sentence, any terms or conditions in this engagement letter which
conflict with NDA shall have no force or effect.

 

400 Cornerstone Drive, Suite 325 - Williston, VT 05495-4046

(802) 872.3200 - Toll Free (888) 853.2212

fax: (802) 288.9468 - www.ipcg.com

 

8

 

 

[logo1.jpg]

 

Please confirm your agreement with the foregoing by signing a copy of this
letter and returning it to ipCG. We are pleased to have this opportunity to be
of service to you.

 

Very truly yours,

ipCapital Group, Inc.

 

By:  /s/ Robert McDonald       Name:  Robert McDonald       Title:  Managing
Director and President       Date: 02/20/12  

 

DSS agrees to, accepts, and acknowledges the foregoing terms and conditions
pursuant to which ipCapital Group, Inc. will provide services to DSS.

 

By:  /s/ Patrick White       Name: Patrick White       Title:  CEO       Date: 
02/20/12  

 

400 Cornerstone Drive, Suite 325 - Williston, VT 05495-4046

(802) 872.3200 - Toll Free (888) 853.2212

fax: (802) 288.9468 - www.ipcg.com

 

9

 

